Citation Nr: 0629576	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  97-03 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
September 1957.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1996 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) denied the 
benefit sought on appeal.  The veteran perfected an appeal of 
that decision.

His appeal was most recently before the Board in March 2002, 
at which time the Board denied service connection for the 
residuals of the claimed head injury.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  As the result of a Joint Motion for 
Remand, in an April 2006 order the Court vacated the March 
2002 decision and remanded the appeal for re-adjudication.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Subsequent to the Court's April 2006 order, the veteran 
submitted a May 2006 private medical opinion that is relevant 
to the issue on appeal.  He has not waived his right to have 
that evidence considered by the RO in the first instance.  
For that reason remand of the case is required.  See 
38 C.F.R. § 20.1304(c) (2005).

In an August 2001 notice the RO informed the veteran that in 
order to establish entitlement to service connection, the 
evidence has to show three things:  1) an in-service disease 
or injury; 2) a current disability; and 3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  The RO also informed him of the evidence 
he was required to submit, and the evidence that VA would 
obtain on his behalf.  The RO specifically instructed him to 
identify all medical care providers who had treated him for 
head problems since his separation from service.  He did not 
respond to that notice.

Reports from the National Personnel Records Center (NPRC) 
indicate that the veteran's service records are not 
available, and that if the records were at the NPRC in 
January 1973 they would have been involved in the fire at 
that facility at that time.  In the Joint Motion for Remand 
the parties found that, because the veteran's service records 
could not be located, VA is obligated to inform the veteran 
that secondary or alternative types of evidence can be 
submitted to support his claim, such as statements from lay 
persons regarding the injury and subsequent symptoms.

The veteran has provided hearing testimony and multiple 
statements indicating that in 1952, while in service, he fell 
and struck the back of his head.  He denied reporting the 
injury at the time it occurred, or seeking any medical 
treatment for several years.  He has provided conflicting 
statements as to whether he sought treatment for headaches 
prior to 1957, but has reported seeking medical treatment in 
1957 in Germany that consisted of his ears being flushed out 
with water.

There is no medical evidence documenting any complaints or 
clinical findings regarding headaches or dizziness, the 
claimed residuals of the head injury, prior to September 
1984.  His complaints at that time were assessed as a viral 
syndrome.  There is no further evidence until May 1995.  
Treatment records from the Morrisania Diagnostic and 
Treatment Center beginning in May 1995, and the VA medical 
center (MC) beginning in March 1996, show that he was treated 
for chronic allergic rhinitis, questionable sinusitis, and 
headaches.  The records also reflect his report of having had 
chronic headaches since injuring his head in 1952.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence of an injury; and (3) medical evidence of a nexus 
between the claimed in-service injury and the current 
disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303 (2005).  

As a lay person the veteran is competent to provide evidence 
of having fallen and struck his head, and having had 
headaches following the claimed head injury.  See Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  He is not competent, 
however, to provide evidence of a nexus between any current 
headaches and the in-service injury, or between the current 
headaches and any headaches that he suffered in service; 
medical evidence is required to show that a current headache 
disorder is etiologically related to the injury or the 
continuing symptomatology following the injury.  See Voerth 
v. West, 13 Vet. App. 117, 119 (1999) (a veteran who has been 
diagnosed with a chronic condition must still provide medical 
evidence of a nexus between the current diagnosis and the 
"putative continuous symptomatology").

The RO provided the veteran medical and neurology 
examinations in July and September 1995.  The examiners 
determined at that time that the veteran's headaches were not 
related to trauma.

The veteran submitted a May 2006 medical report in support of 
his claim for service connection.  In that report the 
physician found that the claimed in-service head trauma had 
resulted in "extremes of joint movements with concomitant 
stretching and tearing of musculo-ligamentous structures of 
the Cervical Spine."  The physician found that the veteran's 
complaints of headaches and dizziness, among other symptoms, 
were due to post-concussion syndrome related to the in-
service head trauma.  Prior to May 2006, however, the veteran 
did not register any complaints pertaining to the cervical 
spine, nor do his historical records reflect such an injury.  
In addition, the private physician stated in the report that 
"information was obtained from the patient by his own 
description."  Later in the report, the physician states 
that he reviewed the patient's medical records.  The report 
does not identify any such records, however.

Because of the conflicting medical evidence regarding the 
cause of the veteran's complaints of headaches and dizziness, 
the Board finds that a VA examination is needed.  The 
evidence also indicates that he has continued to receive 
treatment from the VAMC.  The treatment records are deemed to 
be evidence of record, and a determination on the merits of 
his appeal should not be made without consideration of that 
evidence.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is remanded for the following:

1.  In accordance with 38 C.F.R. § 3.159, 
court decisions, and VA directives, 
inform the veteran of the evidence needed 
to substantiate his claim for service 
connection.  Specifically, inform him 
that he may submit lay statements to 
support his report of having incurred an 
in-service head injury and having had 
continuing headaches since then.  

2.  Obtain the veteran's treatment 
records from the Bronx VAMC from October 
2001 to the present.

3.  Provide the veteran a neurology 
examination in order to determine the 
etiology of any chronic headache 
disorder.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies found appropriate.  

The examiner should determine whether the 
veteran currently has a chronic headache 
disorder and, if so, describe the nature 
of the headache disorder.  The examiner 
should also provide an opinion on whether 
any current headache disorder is 
etiologically related to the veteran 
having fallen during service and struck 
the back of his head, or etiologically 
related to complaints of continuing 
headaches since service.  Those findings 
should be based on the results of the 
examination and any appropriate 
diagnostic testing, review of the 
veteran's medical records, and sound 
medical principles.  The examiner is also 
asked to provide the rationale for 
his/her opinion.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

